Citation Nr: 1702241	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-29 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus, Type II.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to special monthly compensation (SMC) based on the Veteran's loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active military service from February 1969 to February 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  That decision also concerned additional issues; however the Veteran indicated in a July 2010 statement that he disagreed with only three.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge in May 2014.  A hearing transcript is contained in the record. 

The Veteran's claims were previously before the Board in February 2015, at which time service connection for a right hip disability was denied and the remaining claims were remanded for additional action.  As to the issue decided herein, the remand development was satisfactorily accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives). 

AS discussed further below, based on the evidence of record, the Board has added the issue of entitlement to SMC based on loss of use of a creative organ.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); 

The Board notes that in an April 2016 rating decision, the RO increased the rating for diabetic nephropathy to 80 percent effective March 7, 2017 and granted entitlement to service connection for peripheral neuropathy in all extremities, each rated as 10 percent disabling effective March 15, 2016.  The Veteran filed a timely notice of disagreement regarding the effective date and evaluations assigned, and the RO has not yet issued a statement of the case regarding those claims.  The Board acknowledges that ordinarily the Veteran's claims should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, according to a July 2016 letter, the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record. 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus type II does not require any physician-prescribed regulation of activities. 

2.  The Veteran's service-connected erectile dysfunction results in loss of use of a creative organ. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.119, Diagnostic Code (DC) 7913 (2016). 

2.  The criteria for SMC based on loss of use of a creative organ are met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(a)(1) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran was provided with proper notice regarding his service connection claim for diabetes mellitus in January 2010.  His increased rating claim arises from his disagreement with the initial disability rating assigned following the grant of service connection.  Once an underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice regarding the Veteran's initial rating claim is required.

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim, unless there is no reasonable possibility the assistance would help substantiate the claim.  The Veteran's service treatment records and VA treatment records, as well as identified private treatment records, have been obtained and associated with his claims file for consideration. 

The Veteran was provided with VA examinations in April 2010 and March 2016.  The Board finds the VA examinations are thorough and adequate and provide a sound basis upon which to base a decision with regard to the claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  The examinations and opinions are adequate because they are based on a thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, the examination reports contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). Additionally, neither the Veteran nor his representative has questioned the adequacy of the examinations in regards to the issue on appeal. 

As noted above, the instant case was previously remanded by the Board for additional development.  Specifically, the Board instructed that outstanding VA treatment records be associated with the claims folder, and the Veteran be provided a new VA examination to address the severity of his diabetes mellitus.  There being substantial compliance with the February 2015 remand, adjudication of the appeal may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 211 (1998). 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Disability Ratings Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2016);  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. 38 C.F.R. § 4.14 (2016).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. Id. 

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board has considered the Veteran's diabetes mellitus claim from the effective date to the present, including whether any staged rating periods are warranted.

Analysis

The Veteran's diabetes is currently rated under 38 C.F.R. § 4.119, DC 7913.  Under DC 7913, a 20 percent rating is warranted when the diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id. 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013); Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1) (2016). 

During the time period on appeal, a May 2010 VA diabetes examination report noted that the Veteran's diabetes was diagnosed eight or nine years prior and the Veteran denied a history of diabetic ketoacidosis.  He also denied hospitalization secondary to hypo- or hyperglycemia.  He was on a restricted diet and reported stable weight at that time.  He also reported that he sees his provider once a month.   The diagnosis at that time was insulin requiring diabetes mellitus type 2.  The Veteran's occupation at that time was materials handler and there was no indication of any restricted in ability to perform strenuous activity.  The examiner also indicated that the Veteran denied diagnoses of diabetic complications affecting his bowels, peripheral  neuropathy and there was no evidence of diabetic dermopathy.  The Veteran also denied changes in his vision and declined referral for an eye compensation and pension examination.  The examiner noted that previous labs showed abnormal kidney function and there were notes referring to diabetic nephropathy, however it was noted that this had improved.  

During the May 2014 Travel Board hearing, the Veteran reported that he was told to exercise and encouraged to do physical activities.  However, he denied being ordered by a doctor to do certain things.  The Veteran did not report any restrictions in his ability to perform strenuous exercises.  

The Veteran was afforded an additional examination in March 2016.  According to the March 2016 VA examination report, the Veteran's diabetes was managed by restricted diet and insulin.  It was noted that the Veteran does not require regulation of activities as part of medical management of his diabetes.  The Veteran visits diabetic care provided less than 2 times per month for episodes of ketoacidosis and hypoglycemia, and did not require hospitalization for any such episodes over the past year.  

According to the March 2016 nephropathy VA examination report, it was noted that the Veteran retired in 2011 from his prior occupation of materials handler.

The evidence of record does not reflect insulin or regulation of activities is required for control of diabetes mellitus as described for a higher 40 percent rating under Diagnostic Code 7913.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that where a higher rating lists all the criteria for the lower evaluation and additional criteria for the increase, the criteria are conjunctive and must all be shown before an increase is warranted).  The March 2016 VA examiner stated that the Veteran had no restriction in his ability to perform activity due to diabetes, and VA and private treatment records do not otherwise reflect any restriction of activities for the control of diabetes mellitus. 

Insomuch as the Veteran contends that a higher rating is warranted for diabetes mellitus "requiring insulin, restricted diet, and regulation of activities," the Board finds that evidence from VA and private treatment records and the VA examinations does not show that the Veteran's diabetes mellitus requires restriction of activities.  The Veteran has specifically denied being prescribed or advised to avoid strenuous occupational and recreational activities.  

Given the evidence above, the Board does not find evidence of regulation of activities which would warrant a rating higher than 20 percent for diabetes mellitus under DC 7913.  See 38 U.S.C.A. §§ 1155, 5107(b); Camacho, 21 Vet. App. at 360; 38 C.F.R. §§ 4.7, 4.119, DC 7913.  

For these reasons, the Board finds that a preponderance of the evidence is against the appeal for a higher evaluation, in excess of 20 percent, for diabetes mellitus for the appeal period and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

In addition, the record does not support the assignment of different percentage evaluations during the time period on appeal and thus no staged rating is warranted.

Additional Considerations - Extraschedular/TDIU/SMC 

The Board has also considered whether referral is warranted in this case for an extraschedular disability rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016). 

Extraschedular consideration involves a three-step analysis.  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular disability rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular disability rating does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If that is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the schedular disability rating assigned for the Veteran's diabetes mellitus type II is adequate in this case as the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's condition.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the applicable rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board notes that the Veteran is separately rated for his diabetic nephropathy and diabetic peripheral neuropathy and those disability ratings remain on appeal as noted above.  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's diabetes mellitus type II are considered by the schedular disability ratings assigned. 

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU) and special monthly compensation (SMC).  See Rice v. Shinseki, 22 Vet. App. 447; see also, Akles v. Derwinski, 1 Vet. App. 118 (1991).  Here, the Veteran has not specifically contended, and the evidence does not otherwise indicate, that his diabetes mellitus type II has completely precluded him from securing or following a substantially gainful occupation.  Indeed, the Veteran remained employed until retiring in June 2011.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Under Akles v. Derwinski, 1 Vet. App. 118 (1991), the issue of entitlement to SMC is part and parcel of a claim for an increased rating.  Akles supports the inference that as long as an increased rating claim remains pending, the SMC issue remains pending.  Therefore, the Board finds that entitlement to SMC based on the loss of use of a creative organ must be considered in conjunction with the claim for increased compensation on appeal.

SMC is warranted if a veteran has suffered either the anatomical loss or the loss of use of one or more creative organs as the result of service-connected disability.  38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350 (a).  The VA Adjudication Procedure Manual specifies that an award for SMC based on loss of use of a creative organ in a male Veteran is to be established if loss of erectile power is shown.  The loss of erectile power must be secondary to a service-connected disease process.  See M21-1, Part IV, Subpart ii, Chapter 2, Section H, Topic 4. 

The Veteran has been shown to have erectile dysfunction as a result of his diabetes mellitus.  See March 2016 VA diabetes mellitus examination.  Therefore, the Board finds that entitlement to SMC based on loss of use of a creative organ is warranted. 38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350 (a). 


ORDER

An initial disability rating in excess of  20 percent for diabetes mellitus type II is denied. 

Entitlement to SMC based on loss of use of a creative organ under 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a) is granted. 

REMAND

VA has conceded that the Veteran was exposed to herbicides while in service.  Hypertension is not a disability presumptively associated with herbicide exposure. 38 C.F.R. § 3.309 (e) (2016).  However, the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010) (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "' limited or suggestive evidence of an association.' This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  This was reiterated again in Update 2010.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  Although the Veteran has not asserted that his hypertension was caused by herbicide exposure, the NAS Updates provide an indication of a relationship between herbicidal exposure and hypertension.  

The April 2010 and March 2016 VA diabetes mellitus examination reports reflect that the Veteran's hypertension was not caused or aggravated by his in-service diabetes mellitus.  However, no opinion regarding direct service connection, to include in-service herbicide exposure, has been obtained.  In addition, the opinion did not discuss whether the Veteran's diabetic nephropathy aggravated his hypertension.  During the February 2015 Travel Board hearing, the Veteran representative contended that there was some interplay between the Veteran's  hypertension and nephropathy, rated as 30 percent disabling prior to March 7, 2016, and 80 percent disabling, thereafter.  Thus, on remand, VA opinion is necessary to determine whether there is a relationship the Veteran's current hypertension and in-service herbicide exposure and/or his service-connected diabetic nephropathy. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA treatment records dated through December 2015 are of record.  On remand, any outstanding VA treatment records should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all VA treatment records dated since December 2015.  Any negative response should be recorded in the claims file.

2.  Then, schedule the Veteran for a VA medical examination to address the likely etiology of the Veteran's hypertension.  Provide the Veteran's entire claims file to the examiner for review.  After review of the entire record and examination of the Veteran, the examiner must provide opinions as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated beyond its natural progression by his service-connected diabetic nephropathy. 

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service, is directly related to his exposure to herbicides during service, or began within one year after discharge from active service.  The examiner is advised to consider the NAS Updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure. 

It is not sufficient to conclude that the Veteran's hypertension is not directly caused by herbicide exposure by stating that hypertension is not listed in VA regulations as presumptively service-connected. 

All rendered opinions are to be supported with explanatory rationale, with citation to evidence in the record and medically accepted knowledge.

3.  Thereafter, review the expanded record and reconsider the remanded claim.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


